Citation Nr: 0839401	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1982, with additional service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
bilateral shoulder disorder.  Specifically, the veteran 
asserts that he has a bilateral shoulder disorder which was 
aggravated by his most recent period of active duty for 
training (ACDUTRA), from October 2004 to November 2004.  The 
medical evidence of record reflects that the veteran was 
treated for various bilateral shoulder disorders, to include 
degenerative joint disease and bursitis, as well as for a 
torn right rotator cuff, beginning in August 2002.  During an 
examination in October 2004 during that period of ACDUTRA, 
the veteran's bilateral shoulder disorder (specifically 
chronic bursitis and internal derangement of the shoulders) 
was found to warrant a rating of "3" for upper extremities 
on the "PULHES" scale, and the military physician stated 
that the veteran's functional limitations and capabilities 
were such that referral to release from active duty was 
recommended.

However, remand is required in this case because the evidence 
does not provide sufficient evidence as to whether the 
veteran's existing bilateral shoulder disorder was aggravated 
by the aforementioned ACDUTRA period, or any other ACDUTRA in 
which the veteran was involved.  An October 2004 physical 
examination conducted during the veteran's ACDUTRA indicates 
"possible aggravation of [bilateral shoulder] bursitis," 
but does not indicate that such possible aggravation was due 
to the ACDUTRA or to the veteran's civilian activities.  
Additionally, medical opinions using words such as 
"possible" are speculative and therefore non-evidence.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative).

Moreover, although a VA examination was conducted in October 
2005, which resulted in a diagnosis of degenerative joint 
disease of the bilateral shoulders and right rotator cuff 
tear, the VA examiner did not provide an opinion as to 
whether the existing bilateral shoulder disorder was incurred 
in, or aggravated by, ACDUTRA as claimed by the veteran.  
Since the VA examiner failed to provide an opinion in 
conjunction with the October 2005 examination, one must now 
be sought.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 
(2006).

Accordingly, the case is remanded for the following actions:

1.  The veteran must be scheduled for a VA 
joints examination to determine whether 
his bilateral shoulder disorder (to 
include degenerative joint disease of the 
bilateral shoulders, bursitis of the 
bilateral shoulders, and right rotator 
cuff tear) was wholly or partially 
incurred in or aggravated during ACDUTRA, 
to include the ACDUTRA period from October 
11, 2004, to November 3, 2004.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must ask the veteran for a list 
of all activities in which he engaged 
during the ACDUTRA periods in 2004 and 
prior, to include the October 2004 to 
November 2004 ACDUTRA period noted above.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current bilateral shoulder 
disorder, or unilateral shoulder disorder, 
was incurred in or aggravated during the 
veteran's ACDUTRA service.  If the VA 
examiner determines that any unilateral or 
bilateral shoulder disorder was incurred 
in or aggravated during the veteran's 
ACDUTRA service in 2004 or prior, he or 
she must then comment on the degree to 
which the shoulder disorder(s) were 
aggravated.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




